788 N.W.2d 660 (2010)
MILLER-DAVIS COMPANY, Plaintiff-Appellant,
v.
AHRENS CONSTRUCTION, INC., Defendant-Appellee, and
Merchant Bonding Company, Defendant.
Docket No. 139666. COA No. 284037.
Supreme Court of Michigan.
September 29, 2010.

Order
On order of the Court, the application for leave to appeal the August 4, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether MCL 600.5839, the statute of repose for "any action" against architects, engineers, or contractors to recover damages for "any injury to property, real or personal," governs a general contractor's suit for a subcontractor's breach of contract, or is instead limited to tort actions; (2) whether this particular case constitutes "any action to recover damages for any injury to property ... arising out of the defective and unsafe condition of an improvement to real property;" (3) whether a claim for breach of a construction contract "accrues" under MCL 600.5807(8) on the date of "substantial completion" specified by the parties, the date the party in breach physically ceases work, the date the party in breach certifies that it has completed work, or some other date; and (4) whether, alternatively, the "occupancy of the completed improvement, use, or acceptance of the improvement" under MCL 600.5839 is limited to occupancy, use or acceptance by the owner of the property and whether the Legislature intended the terms "use" and "acceptance" to be otherwise limited in scope.
The motion for leave to file brief amicus curiae is GRANTED. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.